DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 03/02/2021
Application claims a FP date of March 06, 2020
Claims 1 and 14-15 are independent
Claims 1-15 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sudou et al. (U.S. Patent Number 10,540,009 B2).

Regarding Claims 1 and 14-15, Sudou discloses an electronic device (Fig 1 and Fig 2 illustrate the configuration of a wearable electronic device) comprising 
at least one memory and at least one processor (Fig 2- controller 10) which function as: 
(Fig 2- display 2A and 2B), each display item corresponding to one of a plurality of setting items including a specified setting item (Fig 2- button 3 and in Col 3, Sudou discloses that the number of buttons 3 may be singular or plural.  Fig 3 discloses the different display area and area Fa1 and Fa2 display the icon (setting item) operated by the user like objects such as message, widget to notify the user); 
a receiving unit configured to receive a predetermined operation (Fig 2 – controller 10 and storage 9 stores applications executed in the foreground and control program for assisting operations and operations 9A-9Y could be interpreted as the predetermined operation); 
a line-of-sight input unit configured to receive a line-of-sight input that is an input of a position corresponding to a line-of-sight of a user to the display (Fig2 – gaze detection program 9A and discloses in Col 4 that the gaze detection program 9A provides a function for detecting a user’s gaze position on the display and a user’s gaze movement on the display); and 
a control unit (Fig 2 – controller 10) configured to perform control (In Col 5, lines 29-35 Sudou discloses that the gaze operation control program 9B provides a function for controlling various types of processing related to an object corresponding to a predetermined function based on the detection results of the gaze position and the gaze movement) to 
1) in case where the predetermined operation for the specified setting item is received and a line-of-sight input (Fig 2 – gaze detection program 9A) to a (Further in Col 5, lines 35-55 he further discloses that when the gaze position is detected within the first area Fa1 while the objects corresponding to predetermined function is displayed within the first area Fa1, the gaze operation control program 9B sets the object displayed within the first area Fa1 to a selection state based on the detected gaze position; Further in Col 9, lines 40-50, he further discloses that in order to make it easy to understand that the object is in the “selection state” the device changes the display status of the object (first display)), and 
2) in case where the predetermined operation for the specified setting item is received and a line-of-sight input to the corresponding region is not received, display the display item corresponding to the specified setting item in a second display appearance different from the first display appearance (Since Sudou discloses the “selection” of the operation icon only when the gaze position is detected within the first area Fa1 and Fa2, it is clear that no selection is set when the gaze position does not detect the gaze.  Sudou discloses clearly in Col 4, lines 45-67 and further in Col 5, lines 1-25 the algorithm and methods used by the gaze detection program 9A. Further in Col 5, lines 30-35, Sudou discloses that the gaze operation control program 9B provides functionality for controlling the various types of processing related to an object based on the detection results of the gaze position, it is clear that when the line of sight is not received, the control program does not “select” the operation icon and the icon would appear in a “de-selected” state which is interpreted as the “second display state”.  This is disclosed by Sudou in Col 10, lines 50-60, where the discloses that when the detecting gaze position “releases” the selection of the object. The device returns the display status OB2. Sudou has disclosed this in the flow chart of Fig 10 and in Col 14, lines 10-25.).

Regarding Claim 12, Sudou discloses wherein the predetermined operation is an operation of selecting one setting item from the plurality of setting items and enabling a setting value of the selected setting item to be changed or set (As disclosed in Figs 4-8, it is clear that the predetermined operations could be enabled in from a plurality of operations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sudou et al. (U.S. Patent Number 10,540009 B2) in view of Applicant disclosed prior art Hitosuga (U. S. Patent Number 8,024,669 B2).

Regarding Claim 11, Sudou fails to clearly disclose wherein the specified setting item is a setting item of any of frame rate, recording image quality, wireless communication, and metering mode.
Instead in a similar endeavor, Hitosuga discloses wherein the specified setting item is a setting item of any of frame rate, recording image quality, wireless communication, and metering mode (In Fig 2 and 3, Hitosuga teaches the use of different icons (settings) 1301 – 1311 determine the image quality).
Sudou and Hitosuga are combinable because both are related to imaging device and the control of the same. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the icons as taught by Hitosuga in the imaging module disclosed by Sudou. 
The suggestion/motivation for doing so would have been to improve the image quality.
Therefore, it would have been obvious to combine Sudou and Hitosuga to obtain the invention as specified in claim 11.
Allowable Subject Matter
Claims 2-5, 7-9 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 is objected as it depends on objected claim 5.
Claims 10 is objected as it depends on objected claim 9.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Zhang
Kimura (U.S. Patent Publication Number 2018/0227481 A1) discloses an apparatus that has a circuitry that obtains a shot image. The first region gazed by user within region of the shot image is detected. The second region is a region of a main object within the region of the shot image is determined. The control to display first region information indicating the first region and second region information indicating the second region is performed, so as to be distinguishably superimposed on the shot image. The circuitry displays the first region information and the second region information based on information on the identical position, before the first instruction element is operated. The circuitry displays the first region information and the second region information based on information on different positions corresponding to each region, after the first instruction element is operated.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        March 18, 2022